                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR120

           v.
                                                                  ORDER
SAMUEL VILLALBA,

                     Defendant.


       This matter is before the Court on defendant Samuel Villalba’s (“Villalba”) Motion
for Order to Show Cause Why Case Should Not be Dismissed (Filing No. 37) pursuant to
Federal Rule of Criminal Procedure 12. As Villalba sees it, the Indictment in this case
(Filing No. 27) should be dismissed because the government purportedly violated the
pretrial-release order (Filing No. 17) and the Bail Reform Act of 1984, 18 U.S.C. § 3141
et seq., by temporarily holding Villalba pursuant to an immigration detainer under the
Immigration and Nationality Act, 8 U.S.C. § 1101 et seq., after he was ordered released in
his criminal case.

       On August 30, 2018, the magistrate judge 1 issued a Findings and Recommendation
(Filing No. 52) recommending the Court deny Villalba’s motion because Villalba “is not
being detained and the government has apparently made its decision to proceed with this
criminal prosecution.”      Villalba filed a Motion to Reconsider Findings and
Recommendations and to Accept Supplemental Record (Filing No. 53), which the
magistrate judge granted in part and denied in part after a hearing (Filing No. 61). The
magistrate judge granted Villalba’s unopposed request to supplement the record but denied
his motion to reconsider, concluding Villalba’s motion for a show-cause order “remains



       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
       1
of Nebraska.
unripe.”    Villalba has neither objected to the magistrate judge’s findings and
recommendation, see 28 U.S.C. § 636(b)(1)(B), nor sought review of the magistrate judge’s
order denying reconsideration, see id. § 636(b)(1)(A).

       Although § 636(b)(1) requires the Court to review de novo any “specified proposed
findings or recommendations to which objection is made,” if neither party objects, further
review is unnecessary. See Peretz v. United States, 501 U.S. 923, 939 (1991); Leonard v.
Dorsey & Whitney LLP, 553 F.3d 609, 619-20 (8th Cir. 2009) (“[T]he failure to file
objections eliminates not only the need for de novo review, but any review by the district
court.”); Fed. R. Crim. P. 59 (a), (b)(2) (explaining the failure to timely object waives the
right to review); NECrimR 59.2(a), (e).      The Court likewise need not “reconsider any
pretrial matter under” § 636(b)(1)(A) unless “it has been shown that the magistrate judge’s
order is clearly erroneous or contrary to law.”

       Given the lack of such a showing in this case and the absence of any objections to
the magistrate judge’s findings and recommendation,

       IT IS ORDERED:
       1.     The magistrate judge’s Findings and Recommendation (Filing No. 52) is
              accepted with respect to Samuel Villalba’s Motion for Order to Show Cause
              Why Case Should Not be Dismissed (Filing No. 37).
       2.     Any objections are deemed waived, and Villalba’s motion is denied.
       3.     The magistrate judge’s ruling on Villalba’s motion to reconsider is affirmed.


       Dated this 12th day of October 2018.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge


                                              2
